Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez on 7/15/22.

On The Specification:
Please amend paragraph [0025] as follows:
[0025]	FIGS. 10A, 10B and 10[[B]]C are views illustrating a user interface provided by an electronic device according to various embodiments; and

Please amend paragraph [00147] as follows:
[00147]	According to various embodiments, when the object 1011 corresponding to "No" is selected, the electronic device 201 may not perform (or start) urgent booting. In this case, the electronic device 201 may display the screen 1020 shown in FIG. 10[[A]]C.

On The Claims:
Please rewrite claim 11 as follows:
11.	(Currently Amended)	An operating method of an electronic device, the operating method comprising:
detecting the electronic device is not operating normally;
performing first booting for recovering the electronic device in response to the electronic device not operating normally;
displaying information about a storage resource of a first partition included in a memory of the electronic device, in a first state after the first booting is completed;
issuing a first command for obtaining the storage resource of the first partition[[,]] and performing second booting for setting the electronic device to be available;
obtaining available space of the storage resource by deleting first designated data from data stored in the first partition, during the performing of the second booting; 
completing the second booting of the electronic device using the available space of the storage resource;
performing a backup operation to store, in an external electronic device wirelessly coupled with the electronic device, second designated data stored in the first partition, in a second state after the second booting is completed; and
performing an initialization operation for resetting of the electronic device, in a third state after the backup operation is completed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186